Title: From Thomas Jefferson to Claudius de Bert, 2 June 1788
From: Jefferson, Thomas
To: Bert, Claudius de


          
            
              Sir
            
            Paris June 2. 1788.
          
          I am honoured with your favor of May 29. and thank you for the information relative to the ship Sally. There is here an American family who are on the lookout for a passage to America. It consists of a gentleman (Mr. Montgomery), his mother, his wife,  and two servants. I immediately communicated the information to them, and they in the instant began to prepare for their departure. They cannot fix the day, but they seem sure of being at Havre sometime between the 6th. and 10th. instant. If the vessel be not then gone, and they like her and can get a passage they mean to avail themselves of her, but do not chuse to enter into an engagement till they know something of the vessel. In the mean time they desire me to ask the favor of you to give us information what will be the day of her sailing, and whether they can have their passage on board her, the price &c. I beg your pardon for this trouble, but it is interesting to them. I am in hopes you can be so good as to write the answer by the return of the first post, in which case I can receive it the 6th. in the morning, and if they are ready, they may be at Havre in the course of that night.—I hope still to recieve orders from the Treasury by the last of July. I have the honour to be Sir Your most obedt. humble servt.,
          
            Th: Jefferson
          
        